Citation Nr: 0018214	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
residuals of a left foot fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1970 to August 
1974.

In February 1998 service connection for left foot fracture, 
left thumb fracture and PTSD were granted and separately 
rated as noncompensably disabling.  Service connection for 
cellulitis of the left thumb and a rash of the foot was 
denied.  In April 1998 service connection for residuals of a 
neck injury was granted and rated as 10 percent disabling.  
The veteran thereafter disagreed with the determinations 
associated with the neck, left foot fracture, left thumb 
cellulitis, PTSD, and rash of the foot.  In February 1999, a 
statement of the case addressing the increased rating issues 
for PTSD, left foot fracture, and neck injury was issued.  
That same month, service connection for cellulitis of the 
left thumb and a fungal infection of the foot, a skin lesion, 
was granted.  On substantive appeal the veteran withdrew the 
claim for an increased rating for the neck disorder.  In 
consideration of the aforementioned procedural development, 
the Board finds that the issues on appeal are as stated on 
the title page. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran with 
the development of facts pertinent to his claims.  

2.  The veteran's PTSD is manifested by mild symptoms, which 
minimally interfere with occupational or social functioning.  

3.  The veteran's residuals of a fracture of the left foot 
disability is manifested by subjective complaints of pain 
with objective findings showing no pain on movement and 
minimal limitation of motion.  The disability is not 
productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating to 10 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411-9440 
(1999).

2.  The criteria for entitlement to a compensable rating for 
residuals of a fracture of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1998, service connection for PTSD and residuals 
of a fracture of a left foot was granted and separately 
evaluated as noncompensably disabling.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded and 
remains open, unless otherwise indicated by the veteran, as 
long as the rating schedule provides for a higher rating.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Review of the record shows 
that the VA has fulfilled its duty to assist the veteran in 
the development of facts pertinent to his claim.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1999).

PTSD

The veteran asserts that a compensable rating for PTSD is 
warranted because he has difficulty retaining employment, and 
he has nightmares which make him nervous and easily angered. 

Applicable rating criteria provides a noncompensable rating 
is warranted where a mental condition has been formally 
diagnosed, but symptoms are not severe enough to interfere 
with occupational and social functioning or to require 
medication, and a 10 percent rating is warranted where mental 
impairment causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § Part 4, Codes 9411-
9440.

When evaluating the mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered and the evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126.

After reviewing the pertinent evidence, the Board finds that 
entitlement to an increased rating to 10 percent is 
warranted.  The Board acknowledges the veteran's complaints 
of having nightmares which cause sleeplessness resulting in 
feelings of nervousness and being easily angered.  The Board 
is also cognizant of the November 1997 statement submitted by 
the veteran's girlfriend, writing that the veteran would go a 
couple of weeks without having nightmares but then he would 
have several continuous nightmares.  She described the 
veteran's actions as including whimpering, running, fighting 
or hiding/protecting his head, and upon awakening he appeared 
startled and shaken.  The veteran however rarely remembered 
his dreams.  

Additionally, the November 1997 examination reflects that the 
veteran's subjective complaints include having war-related 
nightmares about body mutilation and of soldiers shooting 
women during sexual intercourse and of lying down at night 
and not awakening because his throat had been cut.  
Nightmares of stepping onto booby traps and being shot at by 
snipers, as well as of an experience where he tried to help a 
soldier who had been shot in the neck were also noted.  The 
veteran recalled that upon awakening he felt helpless, guilty 
and inadequate.  Complaints of having flashbacks during war 
movies and reliving actual events that took place in service 
were also recorded.  The veteran stated that if he avoided 
war movies he did not have flashbacks.  Feelings of 
depression, restlessness, and a hyperstartle response 
triggered by loud noises such as people dropping items at 
work were noted as well.  On PTSD examination in December 
1997, the examiner found regarding functional capacity the 
veteran's symptoms resulted in mild or minimal functional 
impairment.  The diagnoses included PTSD, mild, with a Global 
Assessment Functioning (GAF) of 70.  The Board acknowledges 
that it was also noted that social and industrial impairment 
was considered mild and attributable primarily to substance-
abuse difficulties.  However, in this case the medical 
evidence does not distinguish between the veteran's substance 
abuse difficulties and PTSD symptoms.  Therefore, the 
disability rating should be based on the veteran's entire 
disability.  Mittleider v. West, 11 Vet. App. 1998 (per 
curiam).  Given the foregoing, the Board finds that the 
veteran's clinical picture more nearly approximates the 
criteria required for a 10 percent rating.  38 C.F.R. §§ 4.7, 
Part 4, Code 9411-9440.

The medical evidence does not establish that entitlement to 
an increased rating in excess of 10 percent is warranted.  
Objective findings do not show that the veteran's disability 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  The December 1997 examination report shows that the 
veteran has maintained employment as a cook over the last 18 
months and has maintained a relationship with his fiancé.  
Additionally, although general mental examination in November 
1997 revealed that his mood was depressed and his affect was 
bland, PTSD examination in December 1997 showed that he was 
oriented times three, his social skills were good, and he was 
able to abstract proverbs (simple proverbs) without 
difficulty, although he had difficulties interpreting more 
complex proverbs such as "a bird in the hand is worth two in 
the bush."  The veteran could also make change and had no 
difficulties with more complex mental arithmetic.  Attention 
span was fair, he could count backwards from 20 to 1 and 
recalled five digits forward and three digits in reverse and 
digit span.  The veteran also completed serial sevens with 
two errors in the 10 calculations.  Short-term memory 
function was adequate.  The veteran's speech was of average 
rate and cadence.  He was articulate and neither tangential 
nor circumstantial.  There were no signs of psychosis or 
thought disorder, and his affect appeared euthymic and 
congruent to circumstance.  Further, as previously noted, 
regarding functional capacity the examiner found that the 
veteran was capable of working and social and industrial 
impairment was considered mild. 

Left Foot

The veteran also argues that a compensable evaluation is 
warranted for pain and soreness of his left foot resulting 
from residuals of a fracture.  The basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  The elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

The pertinent rating provision provides that a 10 percent 
evaluation is warranted for other moderately disabling foot 
injuries and a 20 percent evaluation is warranted if the foot 
injuries are moderately severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The Rating Schedule also provides that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Regarding this matter, review of the medical evidence does 
not show that the veteran's residuals of fracture of the foot 
disability more nearly approximate the criteria required for 
a compensable evaluation.  VA examination in November 1997 
revealed that the veteran could walk on his toes and heels 
and stand on the medial and lateral borders of his feet.  No 
limping was observed on examination either.  Further range of 
motion of the foot and ankle was normal and equal.  
Dorsiflexion was recorded to 15 degrees with plantar flexion 
to 45 degrees, inversion to 30 degrees and eversion to 20 
degrees.  See also 38 C.F.R. § 4.71, Plate II (1999).  There 
was no pain on movement and his foot was nontender.  Arch 
development was average and equal.  X-rays showed hallus 
valgus of the left foot.  The assessment was muscular strain, 
although the examiner noted pain of the midfoot and forefoot, 
symptoms mostly problematic with prolonged standing.  

The Board also notes that despite the notation of pain of the 
midfoot and forefoot on examination and DeLuca 
considerations, objective findings fail to show that the 
veteran's disability is productive of moderate impairment.  
The medical evidence shows that the veteran has full range of 
motion of the foot without pain on movement.  The foot was 
not tender and the veteran could walk on his toes and heels 
and stand on the medial and lateral borders of his feet.  The 
evidence indicates that the veteran has normal excursion, 
strength, speed, coordination, and endurance.  There is no 
evidence of increased fatigability, spasm, incoordination, 
and weakened movement.  Consequently, entitlement to a 
compensable evaluation is not warranted.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.10, 4.40, 4.59, Part 4, 
Code 5284.  

Additional Matters

Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this regard, for PTSD, the Board finds that 
since service connection has been in effect an increased 
rating to 10 percent is warranted and that the medical 
evidence fails to show that a compensable rating for the 
residuals of a fracture of the left foot is warranted.

For PTSD and the left foot disability, the Board further 
notes that the pertinent provisions of 38 C.F.R. Parts 3 and 
4, including 38 C.F.R. § 3.321 (1999), have been considered 
but finds no basis for consideration in this regard.  There 
is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  The record 
is devoid of evidence indicating frequent hospitalization due 
to service-connected disability and the veteran is currently 
employed.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to an increased rating to 10 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.


Entitlement to a compensable rating for residuals of a 
fracture of the left foot is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

